The Opinion of the Court was delivered by Treat, J.*  The plaintiff in error was tried and convicted on an indictment for receiving stolen goods. The goods were described in the indictment as two pieces of broad-cloth of the value of sixteen dollars, and one piece of satinett of the value of four dollars. The verdict of the jury was in these words: “We the jury find the defendant guilty, and fix the period of service in the penitentiary at two years.” On this verdict, the Court sentenced the prisoner to two years’ imprisonment in the penitentiary. To reverse that judgment, he has prosecuted a writ of error. The assignment of error's raises the question of the sufficiency of the verdict to sustain the judgment of the Court. The sixty third section of the Criminal Code provides, that “no person convicted of larceny, or of buying or receiving goods or other things obtained by larceny, burglary or robbery, shall be condemned to the penitentiary, unless the money or the value of the thing stolen, bought or received, shall amount to five dollars.” Rev. Stat. 161. Under this provision of the statute, it was decided by this Court in the case of Highland v. The People, 1 Scam. 392, that a verdict of guilty on an indictment for larceny without finding the value of the property stolen, was not sufficient to uphold a judgment rendered on it. The Court held that it was the value of the stolen property which determined the character of the offence, and regulated the mode of the punishment. It therefore became necessary for the jury to ascertain the value and state it in their verdict, that the Court might know with certainty, whether the accused should be subjected to punishment by confinement in the penitentiary, or by the payment of a fine and imprisonment in the county jail. The value of the goods might not be correctly alleged in the indictment, and the people might fail to show that all of them were stolen by the prisoner. The jury, in fixing the period of confinement in the penitentiary, ought to show on the face of their verdict that they acted within the provisions of the section herein before recited. That should appear affirmatively, and not require inference or implication to sustain it. That decision is conclusive of the present case. The verdict is too general; it is substantially defective in not stating the value of the goods received by the prisoner. The degree of the offence he has committed, and the character of the punishment he ought to suffer, are not clearly manifested by the finding of the jury. The judgment pronounced by the Circuit Court on the accused was unauthorized, and must be reversed. The judgment of the Circuit Court is reversed. Judgment reversed.   Justice Young did not sit in this case.